Per Curiam:
We have been unable to discover the material defect in the pleadings in this ease which seems to be so obvious to the learned counsel for the plaintiff in error. The lease is well and properly set out, and its production in evidence established the relation of landlord and tenant between Bartley and Wagle. Nothing was shown on the part of the latter to dissever that relation; and therefore the court below properly instructed the jury that that relation must be taken to continue down to the inception of this suit.
The judgment is affirmed.